DETAILED ACTION
This office action follows a reply filed on January 12, 2022.  Claims 1, 21 and 27 have been amended.  Claims 1-27 are currently pending and under examination.
All previous rejections are withdrawn, as applicants have amended to limit the viscosity at -40ºC.
However, upon further consideration, a new grounds of rejection is proposed below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The texts of those sections of Title 35 U.S. Code are not included in this section and can be found in a prior Office action.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The specification does not disclose the mechanical stability.

Claim Rejections - 35 USC § 103
Claims 1-4, 6-8, 13-18, 20, 21, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2015-098538 in view of Wehner (US 2007/0200088) and/or Liu (US 7,968,319), as evidenced by US 2015/0175862 and US 8,183,309; however, for convenience, the machine translation will be cited below.
JP 2015098538 exemplifies the following puncture sealant compositions:

    PNG
    media_image1.png
    494
    585
    media_image1.png
    Greyscale

The rosin ester is described by JP ‘528 as a tackifier (p. 12, [0046]) and 1 mPaS = 1 cps.
JP ‘538 teaches that the rubber latex can include natural rubber latex and synthetic rubber latex (p. 3, [0012]), which can be used alone or in combination, where the synthetic lattices are listed to include BR, SBR, etc. (p. 4, [0014]).
Using a combination of 1-41 wt% NR and 41-1 wt% SBR is prima facie obvious as JP ‘538 suggests this modification, and the particular type of rubber latex does not affect the low temperature viscosity, as evidenced by US ‘862, the comparisons shown below; therefore, one of ordinary skill in the art would expect 

    PNG
    media_image2.png
    521
    940
    media_image2.png
    Greyscale

The ranges of NR and SBR overlap with the claimed ranges of 5-50 wt% NR and 2-50 wt% synthetic rubber latex in instant claim 1, the claimed ranges of 10-40 wt% and 20-30 wt% NR in instant claims 13 and 14, and the claimed ranges of 3-25 wt% and 4-10 wt% synthetic rubber latex in instant claims 16 and 17, and it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  See MPEP 2144.05.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the overlapping portion of the range taught by the reference because overlapping ranges have been held to establish prima facie obviousness.
Using a combination of NR and SBR as the latex for tire puncture sealants is known in the art, as evidenced by US ‘309.

Wehner teaches that glycols are biodegradable compounds, but that biodegradation of glycols derived from fossil-based sources has the unavoidable consequence of releasing previously fixed CO2 into the atmosphere, which is known to cause global warming (p. 1, [0002]-[0004]).  Wehner teaches preparing 1,3-propanediol for antifreeze compositions having a bio-based content of about 1-100%, which is biologically-derived, which then contributes to no anthropogenic CO2 emissions to the atmosphere (Id.).
Liu teaches that 1,3-propanediol is an important raw material for chemical industry, such as an organic solvent in coatings, lubricants and antifreeze industry, and the like (col. 1, ll. 20-25).  Liu teaches that there are two major methods for producing 1,3-propanediol, chemical and biological methods, teaching that compared to chemical synthesis methods, microbe fermentation methods for producing 1,3-propanediol possess many significant advantages, including mild production conditions, good selectivity, less by-products, easy to separate and purify, without environmental pollution, etc. (col. 2, ll. 14-15).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used a biobased 1,3-propanediol in the sealant of Ichikawa, as Wehner teaches that biobased 1,3-propanediol contributes no anthropogenic CO2 emissions to the atmosphere, and when using biological methods to prepare 1,3-propanediol, environmental pollution is prevented, as taught by Liu.
Wehner and/or Liu is prima facie obvious over instant claims 1-4, 6-8, 13-18, 20 and 21.
As to claims 23 and 24, JP ‘538 exemplifies the compositions as having a viscosity at -40ºC; therefore, the freezing temperature is inherently less than -40ºC or even -45ºC, as a viscosity of around 1800-1900 cps is significant compared to a solid product.

Claims 1-4, 6-8, 13-21, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa (US 2015/0175862) in view of Wehner (US 2007/0200088) and/or Liu (US 7,968,319), as evidenced by US 8,183,309
Ichikawa exemplifies the following puncture sealing agent compositions (pp. 6-7, Table 3):

    PNG
    media_image3.png
    569
    862
    media_image3.png
    Greyscale

Ichikawa teaches that the rubber latex can include natural rubber latex and synthetic rubber latex which can be used alone or in combination, where the synthetic lattices are listed to include BR, SBR, etc. (p. 2, [0026]).
Using a combination of 1-24 wt% NR and 24-1 wt% SBR is prima facie obvious as JP ‘538 suggests this modification, and the particular type of rubber latex does not affect the low temperature viscosity, as evidenced by US ‘862, the comparisons shown below (p. 5, Table 1); therefore, one of ordinary skill in the art would expect a blend of NR and SBR to still result in a low temperature viscosity of -40ºC, as claimed.

    PNG
    media_image2.png
    521
    940
    media_image2.png
    Greyscale

The ranges of NR and SBR overlap with the claimed ranges of 5-50 wt% NR and 2-50 wt% synthetic rubber latex in instant claim 1, the claimed ranges of 10-40 wt% and 20-30 wt% NR in instant claims 13 and 14, and the claimed ranges of 3-25 wt% and 4-10 wt% synthetic rubber latex in instant claims 16 and prima facie obviousness.  See MPEP 2144.05.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the overlapping portion of the range taught by the reference because overlapping ranges have been held to establish prima facie obviousness.
Using a combination of NR and SBR as the latex for tire puncture sealants is known in the art, as evidenced by US ‘309.
Note that the tackifier is a terpene resin emulsion and Emulgen 320P, 420, 430 and 150 meet applicants’ nonionic surfactant.
Ichikawa does not teach how the 1,3-propanediol was made.
Wehner teaches that glycols are biodegradable compounds, but that biodegradation of glycols derived from fossil-based sources has the unavoidable consequence of releasing previously fixed CO2 into the atmosphere, which is known to cause global warming (p. 1, [0002]-[0004]).  Wehner teaches preparing 1,3-propanediol for antifreeze compositions having a bio-based content of about 1-100%, which is biologically-derived, which then contributes to no anthropogenic CO2 emissions to the atmosphere (Id.).
Liu teaches that 1,3-propanediol is an important raw material for chemical industry, such as an organic solvent in coatings, lubricants and antifreezer industry, and the like (col. 1, ll. 20-25).  Liu teaches that there are two major methods for producing 1,3-propanediol, chemical and biological methods, teaching that compared to chemical synthesis methods, microbe fermentation 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used a biobased 1,3-propanediol in the sealant of Ichikawa, as Wehner teaches that biobased 1,3-propanediol contributes no anthropogenic CO2 emissions to the atmosphere, and when using biological methods to prepare 1,3-propanediol, environmental pollution is prevented, as taught by Liu.
Ichikawa in view of Wehner and/or Liu is prima facie obvious over instant claims 1-4, 6-8 and 13-21.
As to claims 23 and 24, Ichikawa exemplifies the compositions as having a viscosity at -40ºC; therefore, the freezing temperature is inherently less than -40ºC or even -45ºC, as a viscosity of around 1800-1900 cps is significant compared to a solid product.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa  (US 2015/0175862) or JP ‘538 in view of Wehner and/or Liu, as applied above, and further in view of JP 10-217344 and Tanaka (US 5,610,212), as evidenced by JP 2000-282081.  For convenience, the English language equivalent of JP 10-217344, EP 846552, will be cited below.
Ichikawa and JP ‘538 each teach tire puncture sealants comprising rubber latex, which can be a blend of natural rubber and synthetic rubber, 1,3-Wehner and/or Liu teach that by using a biobased 1,3-propanediol, the environmental impacts can be lessened.
Ichikawa and JP ‘538 each teach that the natural rubber latex can be that of a deproteinized natural rubber latex prepared in accordance with JP 10-217344.
JP 10-217344 (or EP ‘552) exemplifies carrying out the deproteinization and adding Emal E-70C as a stabilizer (p. 7, Table 2), which is sodium polyoxyethylene lauryl ether sulfate (p. 4) with a POE=2, as evidenced by JP 2000-282081 (p. 6, [0034]).
Tanaka exemplifies deproteinizing rubber using a similar method of JP ‘344, and then stabilizing with sodium polyoxyethylene(3) dodecyl ether sulfate, provides a MST (mechanical stability) of 1800 seconds (col. 7, Table 1, Example 13).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used a deproteinized natural rubber which is stabilized with Emal 70C, as this is suggested by the teachings of Ichikawa and JP ‘538, providing a natural rubber latex with a mechanical stability of greater than 1050 seconds, as claimed. 

Claims 5, 11 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa  (US 2015/0175862) or JP ‘538 in view of Wehner and/or Liu, as applied, and further in view of Sulemanji (US 2016/0289509).
Ichikawa and JP ‘538 each teach tire puncture sealants comprising rubber latex, which can be a blend of natural rubber and synthetic rubber, 1,3-propanediol as an antifreezing agent, tackifier, water and nonionic surfactant, all having a viscosity of less than 2000 cps at -40ºC, where Wehner and/or Liu teach that by using a biobased 1,3-propanediol, the environmental impacts can be lessened.
As to claim 11, Ichikawa nor JP ‘538 teach the amount of coagulant present in the natural rubber latex.
Sulemanji teaches the use of a highly filtered natural rubber latex that is substantially free of coagulants, teaching that the filtered natural rubber latex results in a latex with a fine, free-flowing state that enables passage through the valve stem of a tire without removing the core and seal (p. 1, [0010]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used a highly filtered rubber latex that is substantially free of coagulants as Sulemanji teaches that this enables the sealant to be applied through the valve stem of a tire without removing the core and seal.
As to claims 5 and 22, Ichikawa nor JP ‘538 teach the inclusion of a filler/fiber.
Sulemanji teaches that the sealant can include 0.5-2.5 wt% of an inorganic powder, such as calcium carbonate, barium carbonate, silicon dioxide, titanium dioxide, calcium sulfate, barium sulfate, aluminum oxide, and the like, to 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included 0.5-2.5 wt% of a filler in the tire puncture sealant of Ichikawa, as Sulemanji teaches that the inclusion of facilitates formation of a strong and long-lasting sealing and repair of the punctured tire.
As to claim 27, Ichikawa nor JP ‘538 specifically teach a method of preparing the sealant; however, mixing the ingredients together until the sealant is homogenous is prima facie obvious.  Alternatively, Sulemanji teaches preparing the sealant by mixing the following ingredients together (p. 2, [0014]).

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa  (US 2015/0175862) or JP ‘538 in view of Wehner and/or Liu, as applied above, and further in view of Naruse (US 2019/0152174).
Ichikawa and JP ‘538 each teach tire puncture sealants comprising rubber latex, which can be a blend of natural rubber and synthetic rubber, 1,3-propanediol as an antifreezing agent, tackifier, water and nonionic surfactant, all having a viscosity of less than 2000 cps at -40ºC, where Wehner and/or Liu teach that by using a biobased 1,3-propanediol, the environmental impacts can be lessened.
Ichikawa nor JP ‘538 teach or suggest the inclusion of glycerine, as claimed in instant claims 9 and 10.
Naruse teaches a tire puncture sealant comprising a natural rubber latex and an antifreezing agent comprising a glycol based compound, specifically listed to include 1,3-propanediol, and glycerin, teaching that the inclusion of glycerin improves the balance among sealing performance, storage performance and injectability, as it allows for the viscosity to be set to an appropriate range (p. 4, [0092]-[0094]).  Naruse teaches the amount of glycerin in an amount of 2-50 wt% of the total amount of antifreezing agent (Id.).
When comparing Comparative Example 3 and Example 3 of Naruse, it can be seen that the small addition (5 wt%) of glycerin minimally effects the low temperature viscosity, but significantly improves the storage performance; therefore, one of ordinary skill in the art would expect the substitution of 5 wt% of 1,3-propanediol of Ichikawa or JP ‘538 to provide a tire puncture sealant with a low temperature viscosity of less than 2000 at -40ºC, as claimed.
Ichikawa or JP ‘538 in view of Wehner and/or Liu and further in view of Naruse is prima facie obvious over instant claims 9 and 10.

Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa  (US 2015/0175862) or JP ‘538 in view of Wehner and/or Liu, as applied above, and further in view of Dowel (US 2018/0304564).
Ichikawa and JP ‘538 each teach tire puncture sealants comprising rubber latex, which can be a blend of natural rubber and synthetic rubber, 1,3-propanediol as an antifreezing agent, tackifier, water and nonionic surfactant, all having a viscosity of less than 2000 cps at -40ºC, where Wehner and/or Liu teach 
Ichikawa nor JP ‘538 teach the viscosity of the sealant at 25ºC, as claimed in instant claims 25 and 26.
Dowel teaches a tire sealant composition, teaching the viscosity at 25ºC of preferably about 30-50 cPs, teaching that the viscosity is an important factor in their efficacy and it has been found that viscosities lower than 30 cPs can cause issues with maintaining suspension of the latex particles while those with much higher viscosities will not be of sufficiently low viscosity to move along the tire chamber and effectively seal in the outer edge and sidewall (p. 6, [0086]-[0088]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have prepared the sealant of Ichikawa with a viscosity of 30-50 cPs, as Dowel teaches that higher viscosities prevent the sealant from moving along the tire chamber, preventing a proper seal from forming.
Ichikawa or JP ‘538 in view of Wehner and/or Liu and further in view of Dowel is prima facie obvious over instant claims 25 and 26.

Response to Arguments
Applicant's arguments filed January 12, 2022 have been considered but are moot because the new ground of rejection does not rely on US 8,183,309, other than as evidence to show that a blend of natural rubber latex and styrene butadiene rubber latex can be used as the rubber latex in a tire puncture sealant.
Applicants argue surprising an unexpected results by providing a puncture sealing agent having a viscosity of less than 2000 cps at -40C.  This property is not surprising and unexpected in comparison of JP 2015-098538 and Ichikawa (US 2015/0175862) used in the rejections above.  Additionally, applicants cannot rely on the showing for unexpected results, as applicants have only compared one composition to several unknown compositions.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action, as applicants have limited the viscosity of the composition at -40ºC, which was not previously required by all claims.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANN R JOHNSTON whose telephone number is (571)270-7344. The examiner can normally be reached Monday-Thursday, 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brieann R Johnston/Primary Examiner, Art Unit 1766